Title: To George Washington from Burgess Ball, 25 July 1793
From: Ball, Burgess
To: Washington, George



Dear Sir,
Fredericksbg [Va.] 25th July 93.

I recd yours of the 21st Inst. this Evening, and, as you seem to be misinform’d respecting Mr Laurence Lewis’s Intention of changing his State, I thought it best, on Information from Mrs Lewis (he being at present in Berkly) and his other friends here, to lose no time in writing to you again—They say (& I also believe) that he has no Notion at all of entering into the matrimonial State, and that he will chearfully undertake your Bussiness—when Howell arrived here, Laurence went over the Ridge, but, if you think proper to take him, he will immediately on information repair to Mount Vernon—I believe myself, he possesses all the Qualifications you mention. Wishing you and Yours every felicity, I am, with the highest Esteem Dr Sir, Yr affect. Hbe Servt

B: Ball.

